Citation Nr: 1734810	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  11-30 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to a higher initial disability rating for the service-connected hepatitis B, in excess of 0 percent from August 29, 2000 to February 4, 2016, and in excess of 70 percent from February 4, 2016. 

2.  Entitlement to a higher initial disability rating for the service-connected hepatitis C, in excess of 20 percent from February 12, 2010. 

3.  Entitlement to a higher initial disability rating for the service-connected posttraumatic stress disorder (PTSD), in excess of 70 percent from February 12, 2010.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney 



ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from 1976 to April 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision by the RO in St. Petersburg, Florida, which granted service connection for hepatitis B and assigned an initial noncompensable rating, effective August 29, 2000.  A September 2010 rating decision by the RO in Winston-Salem, North Carolina denied service connection for both hepatitis C and PTSD.  Subsequently, a November 2016 rating decision granted a 70 percent rating for hepatitis B, effective February 4, 2016, creating the "staged" initial rating on appeal.  The November 2016 rating decision also granted service connection for hepatitis C and PTSD, assigning 20 percent and 70 percent initial ratings, respectively, each effective February 12, 2010.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Higher Initial Rating for Hepatitis B 

In July 2014, the Veteran was scheduled for a Board videoconference hearing at the Roanoke, Virginia RO on August 22, 2014.  On August 20, 2014, a letter from the representative informed VA that the Veteran would be unable to attend the August 2014 Board hearing due to financial difficulties associated with travel, and requested that the August 2014 Board hearing be scheduled for a future date.  

In August 2014, the Veteran was rescheduled for a Board videoconference hearing at the Roanoke, Virginia RO on October 10, 2014.  Subsequently, a September 2014 letter reflects that the Veteran withdrew the Board hearing request.  A December 2016 statement reflects that the Veteran again requested a Board videoconference hearing.  

As the Veteran withdrew the Board hearing request approximately one month prior to the October 2014 scheduled hearing, and subsequently, in December 2016, requested a hearing, the Board finds remand necessary to schedule the Veteran for a Board videoconference hearing.  Because the RO schedules videoconference hearings, a remand of the hepatitis B rating issue on appeal to the RO is warranted.  

Higher Initial Rating for Hepatitis C and PTSD

In May 2016, the Veteran submitted a timely notice of disagreement (NOD) to the November 2016 rating decision, which granted service connection for hepatitis C and PTSD, assigning 20 percent and 70 percent initial disability ratings, respectively, each effective February 12, 2010.  In the NOD, the Veteran specifically disagreed with the 20 percent rating for hepatitis C, and the 70 percent rating for PTSD.  To date, no statement of the case (SOC) has been issued as to the issues of a higher initial rating in excess of 20 percent for hepatitis C and in excess of 70 percent for PTSD.  The United States Court of Appeals for Veterans Claims (Court) has directed that, where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule a Board videoconference hearing as to the issue of a higher initial disability rating for the service-connected hepatitis B, in excess of 0 percent from August 29, 2000 to February 4, 2016, and in excess of 70 percent from February 4, 2016.  The AOJ should notify the Veteran and appointed representative of the date and time of the hearing.  After the hearing, the record should be returned to the Board in accordance with current appellate procedure.  

2.  Issue a SOC which addresses the issues of a higher initial disability rating in excess of 20 percent for the service-connected hepatitis C, and in excess of 70 percent for the service-connected PTSD.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of the hepatitis C or PTSD initial rating issues following the issuance of the SOC unless the appeal is perfected.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2014).





_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

